DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-14, 16 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor package structure, comprising: a first semiconductor die; a second semiconductor die disposed adjacent to the first semiconductor die; a third semiconductor die electrically connecting the first semiconductor die and the second semiconductor die; a plurality of first pillars disposed adjacent to the first semiconductor die and/or the second semiconductor die; a plurality of second pillars disposed adjacent to the third semiconductor die, wherein a pillar space between the plurality of first pillars is less than a pillar space between the plurality of second pillars; and an external contact electrically connected to the third semiconductor die, wherein an electrical path between the third semiconductor die and the external contact extends through a space between the first semiconductor die and the second semiconductor die.
Claims 3, 5-12 and 21-22 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 14, the prior art of record fails to teach or suggest, a semiconductor package structure, comprising: a first semiconductor die; a second  and an external contact electrically connected to the third semiconductor die, wherein the first semiconductor die and the second semiconductor die are disposed between the third semiconductor die and the external contact.
Claim 16 are allowed as being directly or indirectly dependent of the allowed independent base claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894